Citation Nr: 1128387	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma and actinic keratosis, claimed as skin cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1943 to April 1946. 

This matter comes from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which denied service connection for basal cell carcinoma and actinic keratosis, claimed as skin cancer. 

In October 2010 the Board remanded the claim for VA treatment records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that basal cell carcinoma and actinic keratosis began in service or within one year of service, or is causally related to any disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma and actinic keratosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A September 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in November 2010 and January 2011; the Veteran has not argued, and the record does not reflect, that the January 2011 examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   The January 2011 examination was conducted by a specialist who examined the Veteran and provided an opinion with supporting rationale. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

There is no evidence, nor does the Veteran contend, that he developed skin cancer or any skin conditions during service.  The service treatment records contain no treatment or complaints for any skin conditions. 

The Veteran contends that his skin cancer is due to exposure to DDT and other chemicals while working as an exterminator on base in Guam.  Service treatment records show that the Veteran was in Guam; however there are no records demonstrating that the Veteran was exposed to DDT, dioxin or other chemicals in service.  Even assuming that the Veteran was exposed to chemicals in service, there is no evidence that any such exposure caused his skin cancer.  In fact, a January 2011 VA examiner opined that the Veteran's skin changes were not related to exposure to DDT or dioxin but were due to ultraviolet skin damage.  

The VA examiner did note that the Veteran reported sun exposure on Guam. 
While it is generally accepted that sun damage can lead to skin cancer, there is no evidence of record of such damage in service.  In service the Veteran was aboard many vessels and physically present on Guam.  Presumably he was exposed to the sun during service.  However, there is no indication of excessive exposure, as would be indicated by sunburns, heat stroke, or sun poisoning.  The Veteran has not even alleged any such incidents.  Moreover, the Veteran himself reported having skin lesions removed only as early as 1967; 20 years after service.  The medical evidence of record does not note sun-related skin damage until almost 40 years after service. 

No medical professional has related the currently diagnosed basal cell carcinoma or actinic keratosis to in-service chemical or sun exposure. 

While the Veteran is competent to report the presence of skin problems and their physical appearance, as those are symptoms observable through his five senses, he lacks the specialized training and knowledge necessary to render an opinion on the etiology of the observed skin problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His opinion that exposure to DDT and other chemicals caused his skin cancer is outweighed by the credible and competent opinion of the VA examiner, who found that his skin cancer was not due to DDT but was a result of sun exposure.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for basal cell carcinoma and actinic keratosis is not warranted.


ORDER

Service connection for basal cell carcinoma and actinic keratosis, claimed as skin cancer, is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


